DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 03/12/2020. In virtue of this amendments:
Claims 3-4, 6, 8-10, 13-14 and 16 are currently amended; and thus, 
Claims 1-17 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a 371 of PCT/CA2018/051181 filed on 09/20/2018, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/560,780 filed on 09/20/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 has been considered by the examiner. 
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
	Regarding claim 3 and 13, the claim uses the term “if” which is improper, as it implies there is uncertainty of whether the event will happen, which renders the claim indefinite. The term should be replaced with “when” which refers to the time of a future situation or condition that is certain to happen. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0231053A1 hereinafter “Underwood”
Regarding claims 1 and 11, Underwood discloses a lighting system and a method for powering a lighting assembly comprising: 
a power source having a solar panel and a battery assembly (¶52L10-12: a smart battery and a renewable energy source such as photovoltaic panel); 
a lighting assembly (¶52L9: a light source) having a plurality of lighting devices arranged into a plurality of lighting groups, the light assembly having a predetermined maximum power (¶52L9-10: light source comprising a LED array comprising a plurality of light emitters); and
 a multiple-input power converter (¶56L1: driver module) electrically coupled to the power source and the lighting assembly for powering the lighting assembly using the power source (¶56L5-6: driver module is arranged to drive LEDs of the LED array), and for charging the battery assembly using the solar panel (¶60L2-5: the battery may be a rechargeable battery and may be recharged using the renewable energy source such as photovoltaic panel); wherein the multiple-input power converter is configured for: 
(¶115L1-22: the system calculates when sunset and sunrise occurs on a specific day for the location to establish start and stop of the active period) with a predictable time length and during which the lighting assembly is to be powered by the battery assembly and the solar panel is not applicable for charging the battery assembly(¶111L24-25: “active period” refers to nighttime darkness when lighting device is operable to emit light) (Note: there is no sun during night; thus solar panel is not charging battery); 
determining a length of the period of time (¶115L1-22: the system calculates when sunset and sunrise occurs on a specific day for the location to establish start and stop of the active period); 
determining a level of stored energy in the battery assembly (¶120L1-6: obtains battery’s current state of charge); 
calculating a power upper-bound based on the level of stored energy in the battery assembly and the length of the period of time (¶125L1-9: the system obtains the lighting system’s total energy usage if the non-adaptive light level profile is run); 
comparing the power upper-bound with the maximum power of the lighting assembly (¶127L5-7: compares the required energy for the autonomy period to the avaible energy)and selecting at least a subset of the lighting groups having a total power smaller than or equal to the calculated power upper-bound (¶129L1-35: if the available energy is less than the energy required, the power saving profile is used; the power saving adaptive light level profile may be a reduction in power to the light emitter to bring the energy required below the available energy); and 
(¶129L1-35: the driver is arranged to selectively power the light emitters to adjust at least one operating parameter of the at least one light emitter based on the charge status of the battery).
Regarding claims 2 and 12, Underwood discloses the lighting system of claim 1 and method of claim 11, wherein said 
comparing and selecting step comprises: comparing the power upper-bound with the maximum power of the lighting assembly and selecting at least a subset of the lighting groups having a total power being the largest among all combinations of the lighting groups and smaller than or equal to the calculated power upper-bound. (¶129L1-35: in order to ensure that there is sufficient power during the autonomy period the system may use a safety margin; if the available energy is 20% less than the energy required; the power to the light emitter is reduced by 20% plus safety margin) 
Regarding claims 3 and 13, Underwood discloses the lighting system of claim 1 and method of claim 11, wherein said comparing and selecting step comprises: 
if the power upper-bound is smaller than a minimum power of the lighting groups, selecting the lighting group having the minimum power.  (¶134L1-20: the system applies the minimum dimming level; if the profile would results in a segment falling below the user set minimum, the light for that segment is set to minimum level)
Regarding claims 4 and 14, Underwood discloses the lighting system of claim 1 and method of claim 11, further comprising 
a clock; and wherein said determining the start of the period of time comprises: determining the start of the period of time using at least the clock. (¶109L1-15: the light profile are shown with time of day along the X-axis; X-axis represents time between the start and end times as time of day based on 24 hour clock)
Regarding claims 5 and 15, Underwood discloses the lighting system of claim 4 and the method of claim 14, wherein said determining the length of the period of time comprises: 
determining the length of the period of time using at least the clock. (¶109L1-15: user selected start time and/or end time wherein X-axis represents time between the start and end times as time of day based on 24 hour clock)
Regarding claims 6 and 16, Underwood discloses the lighting system of claim 1 and the method of claim 11, further comprising 
a light sensor; and wherein said determining the start of the period of time comprises: determining the start of the period of time using at least the light sensor. (¶111L1-24: a light sensor may be used such that the active period is initiated only if the ambient environment register as dark on the sensor) 
Regarding claims 7 and 17, Underwood discloses the lighting system of claim 6 and the method of claim 16, wherein said 
determining the length of the period of time comprises: determining the length of the period of time using at least the light sensor. (¶111L1-24: the sensor such as light sensor that start and stop the active period upon detection of a predetermined external condition) 
Regarding claim 8, Underwood discloses the lighting system of claim 1, wherein 
the lighting devices comprise Light-Emitting Diodes (LEDs) (¶52L9-10: light source comprising a LED array comprising a plurality of light emitters).  
Regarding claim 9, Underwood discloses the lighting system of claim 1, wherein the solar panel, the battery assembly, the lighting assembly, and the multiple-input power converter are spatially positioned adjacent each other. (as shown in Fig.1 for example) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood in view of US20090093797A1 hereinafter “Wang” 
Regarding claim 10, Underwood discloses the lighting system of claim 1
Underwood does not explicitly disclose: 
an alternate current (AC) power input for coupling to an AC power source and selectively powering the lighting assembly.
Wang discloses a lighting system wherein  
an alternate current (AC) power input for coupling to an AC power source and selectively powering the lighting assembly. (¶68L1-6: AC power supply element that is connected with civil power supply network which is used when there is no enough solar power and/or when the electricity of the rechargeable battery is low) 

One of ordinary skill in the art would’ve been motivated because it allow the continued operation of the lamps when there is insufficient sunlight and/or battery charge. (¶68) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 9, 2021